Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 6-9 are objected to because of the following informalities: “each primary drive shaft” should be “each of the primary drive shafts”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “the screw shaft and ballscrew nut” should be “the screw shaft and the ballscrew nut”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “the first cowl actuation system a second shaft” is missing a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the event” lacks antecedent basis. It is unclear what event is being referred to.
In claim 10, “a respective cowl” is indefinite because it is unclear how it relates to the “first cowl” or “second cowl” in claim 1.
In claim 11, “a stowed position and a deployed position” is indefinite because it is unclear if they are different from the stowed position and deployed position of claim 10. Furthermore, “the longitudinal axis” lacks antecedent basis. It is unclear what axis is being referred to.
In claim 14, “the axially extending members” is indefinite because it was previously defined as “one or more axially extending members”. It is unclear if there is a plurality or a possible singular. Furthermore, “the intermediate component” is indefinite because it was previously defined as “one or more intermediate components”. It is unclear if there is a single one or a possible plurality. Furthermore, “cooperating members” lacks antecedent basis. It is unclear what members are being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6167694 (Davies) in view of US 2017/0321635 (Mansouri) and US 2013/0312387 (West).
Regarding claim 1, Davies teaches a thrust reverser actuation system (Fig 1, col 2 ll. 13-27), comprising: a first cowl actuation system for translating a first cowl of a thrust reverser (first actuation system for translating first cowl 11 comprising motor 21 and actuators 13); a second, separate cowl actuation system for translating a second cowl of the thrust reverser (second actuation system for translating second cowl 12 comprising motor 21 and actuators 13).
Davies fails to teach a device operatively connected between the first cowl actuation system and the second cowl actuation system, and configured to transmit drive from one of the first and second cowl actuation systems to the other of the first and second cowl actuation systems in the event of a failure or reduced drive of the other of the first and second cowl actuation systems. However, Mansouri teaches that it was well known in the art to provide a device operatively connected between the first cowl actuation system and the second cowl actuation system, and configured to transmit drive from one of the first and second cowl actuation systems to the other of the first and second cowl actuation systems in the event of a failure or reduced drive of the other of the first and second cowl actuation systems in order to provide redundancy (Fig 1-2, para 21-26, 36-38; device 33 connected between first actuation system 11/21/22 and second actuation system 12/23/24 to allow operation even if one motor 11 or 12 is lost). West further teaches that it was well known in the art to connect and synchronize two different thrust reverser halves (Fig 19, para 71-73; thrust reverser halves 32, 34 connected by shafts 140, 138, 142). It would have been obvious to one of ordinary skill in the art at the time of filing to add a device operatively connected between the first cowl actuation system and the second cowl actuation system, and configured to 
Regarding claim 2-4, 10-11, Davies in view of Mansouri and West teaches the device comprises one or more shafts operatively connected between the first cowl actuation system and the second cowl actuation system (Mansouri; device comprises the shaft 33 connected between the first and second cowl actuation systems, as discussed above), wherein the device comprises a lost motion device configured to drive the other of the first and second cowl actuation systems, in the event of a failure or reduced drive of the other of the first and second cowl actuation systems (Mansouri; device comprises the shaft 33 connected between the first and second cowl actuation systems, as discussed above; the shaft 33 is construed as a “lost motion device” because it is a flexible shaft and therefore loses some motion due to flexing), a motor configured to drive the first and second actuation systems (Davies, motors 21 driving each of the first and second actuation systems), the first and second cowl actuation systems each comprise one or more actuators configured to move a respective cowl between a stowed position and a deployed position (Davies, each of the first and second actuation systems includes actuators 13 configured to move respective cowls 11, 12 between stowed and deployed – see col 2 l. 13-col 4 l. 19), wherein the one or more actuators each comprise a screw shaft and a ballscrew nut, wherein rotation of the screw shaft is configured to move one of the screw shaft and ballscrew nut along the 
Regarding claim 12, Davies in view of Mansouri and West as discussed thus far fails to teach the device comprising a first shaft operatively connected to the first cowl actuation system a second shaft operatively connected to the second cowl actuation system, and one or more intermediate components configured to transmit drive between the first shaft and the second shaft. However, it was well known in the art to provide a first shaft operatively connected to the first cowl actuation system, a second shaft operatively connected to the second cowl actuation system, and one or more intermediate components configured to transmit drive between the first shaft and the second shaft in order to interconnect thrust reverser halves, as taught by West (see annotated figure below; intermediate component 142; para 72-73; intermediate component 142 allows for synchronization or relative movement). It would have been obvious to one of ordinary skill in the art at the time of filing to provide one or more intermediate components configured to transmit drive between the first shaft and the second shaft in the system of Davies in view of Mansouri and West in order to interconnect thrust reverser halves and allow for synchronization or relative movement, as taught by West.

    PNG
    media_image1.png
    378
    553
    media_image1.png
    Greyscale

Regarding claim 15, Davies in view of Mansouri and West further teaches one or more sensors connected to the first and second cowl actuation systems and configured to detect full deployment of the first cowl or the second cowl (Davies col 2 ll. 56-60; position sensors 23 detect the position of the cowls 11 and 12, which would include a position of full deployment; further, it has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" see MPEP 2114 [R-1]; “configured to detect full deployment” is intended use; Davies teaches sensors connected to the first and second cowl actuation systems, and therefore teaches all the structural limitations of the claims).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6167694 (Davies) in view of US 2017/0321635 (Mansouri) and US 2013/0312387 (West) as applied to claim 4 above, and further in view of US 2011/0296812 (Abel) and US 2011/0192135 (McKay).
Regarding claim 5, Davies in view of Mansouri and West teaches the motor is an electric motor (Davies, col 2 ll. 39-50; electric motors 21) but fails to teach a brake operatively connected to the motor and configured to stop or hold a load connected to the motor upon loss of electrical power to the motor. However, Abel teaches that motors for driving thrust reverser actuators may have a brake connected thereto to control rotation of the motor and that the brake may be used in the event of a component failure (para 17, 21-23; stopping rotation of the motor would also stop a load – i.e. the rotating components of the motor and the connecting shafts). McKay further teaches that a brake may be used to prevent application of drive from the motor other than when desired (para 21). In Davies in view of Mansouri and West, the failure of one of the motors would be considered a condition where drive from the failed motor would not be desired. It would have been obvious to one of ordinary skill in the art at the time of filing to add a brake operatively connected to the motor and configured to stop or hold a load connected to the motor upon loss of electrical power to the motor, as taught by Abel and McKay. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a brake operatively connected to the motor and configured to stop or hold a load connected to the motor upon loss of electrical power to the motor yields predictable results.
Regarding claims 6-9, Davies in view of Mansouri, West, Abel, and McKay teaches the first and second cowl actuation systems each comprise a separate primary drive shaft operatively connected to the motor (Davies Fig 1-2, “primary drive shaft” is the output shaft of the motor 21 or the shaft 20 or 22 connected to the actuators), wherein each primary drive shaft provides the main drive for the respective first or second cowl actuation system (primary drive shaft provides the rotational motion/drive to each of the actuators 13), wherein each primary drive shaft is configured to drive a respective translating cowl (each cowl 11, 12 has a respective motor 21 and respective primary drive shaft driving the actuators 13), wherein each primary drive shaft is connected to a respective cowl via one or more gearboxes (gearbox 19 connected to drive shaft to drive actuators – see col 2 ll. 38-46), wherein the device is configured to transmit drive from the primary drive shaft of one of the first and second cowl actuation systems to one or more components of the other of the first and second cowl actuation systems in the event of a failure or reduced drive of the other of the first and second cowl actuation systems (as discussed in the combination above, when the device is added to Davies and one of the motors fails, the other motor will drive the actuation system of the failed motor; the functional motor will drive both actuation systems; therefore, the primary drive shaft connected to the functional motor will drive one or more components – shafts/gearboxes/actuators – of the other actuation system due to the interconnection between the two actuation systems).
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741